UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number:333-130684-26 Morgan Stanley Capital I Inc. (Exact name of registrant as specified in its charter) 1585 Broadway,37th Floor, New York, New York 10036, (212) 761-4000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Morgan Stanley Mortgage Loan Trust 2007-4SL (Exact name of issuing entity as specified in its charter) Class A, Class M-1, Class M-2, Class M-3, Class M-4, Class M-5, Class B-1, Class B-2, and Class B-3 (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) o Rule 12h-3(b)(1)(i) o Rule 12g-4(a)(1)(ii) o Rule 12h-3(b)(1)(ii) o Rule 12g-4(a)(2)(i) o Rule 12h-3(b)(2)(i) o Rule 12g-4(a)(2)(ii) o Rule 12h-3(b)(2)(ii) o Rule 15d-6x Approximate number of holders of record as of the certification or notice date: 6 Pursuant to the requirements of the Securities Exchange Act of 1934, Morgan Stanley Capital I Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Morgan Stanley Capital I Inc. Date: January28, 2008 /s/ Valerie Kay Name: Valerie Kay Title: Managing Director
